                                          Case 4:17-cv-00997-KAW Document 48 Filed 02/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TMCO LTD.,                                     Case No.4:17-cv-00997-KAW
                                                       Plaintiff,                       AMENDED JUDGMENT
                                   8
                                                 v.                                     Re: Dkt. No. 47
                                   9

                                  10     GREEN LIGHT ENERGY SOLUTIONS
                                         R&D CORP.,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On November 14, 2017, the Court granted TMCO’s Petition to Confirm Arbitration Award

                                  14   and ENTERED judgment in favor of TMCO and against Green Light Energy Solutions R&D

                                  15   Corp. (Dkt. No. 35.) On February 3, 2020, the Court granted TMCO’s motion for leave to amend

                                  16   the judgment against Defendant Green Light Energy Solutions R&D Corp. to add alter ego

                                  17   defendants Alex M. Feerer and Green Light Energy Solutions, LLC. (Mot., Dkt. No. 38.)

                                  18          Accordingly, the judgment, entered on November 11, 2017, is amended to add Alex Feerer

                                  19   and Green Light Energy Solutions, LLC as judgment debtors.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 3, 2020

                                  22                                                ______________________________________
                                                                                    KANDIS A. WESTMORE
                                  23                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
